DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-15, in the reply filed on 28 February 2022 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden due to similar recitations of elements.  This is not found persuasive because the groups not only exclusively include different elements in the infusion system, but further the connectivity between the elements is different, requiring search and consideration of different fields of art.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.  Claim 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/group, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.



(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).


Claim 1 is rejected under 35 U.S.C. 102(b) as being anticipated by Mueller (USP# 4,790,315). Mueller discloses a system for priming a catheter assembly, the system comprising: a catheter assembly comprising: an elongate body comprising a distal portion (e.g. Fig. 2 – distal portion of the overall catheter depicted); and an operative device coupled at the distal portion (e.g. Figs. 2, 3, & 5 – radiopaque marker #18); and a priming vessel (e.g. Figs. 2, 5 – lumen #13) configured to receive insertion of the operative device therein (where the radiopaque marker is inserted within the lumen as shown in Fig. 5), the priming vessel comprising: a proximal portion secured to the distal portion of the elongate body such that the elongate body is in fluid communication with the priming vessel (e.g. Fig. 2, where the examiner considers proximal portion of the priming vessel to be located at the distal portion of the elongate body as that is the direction of flow); and a distal end through which air is expelled when a fluid is channeled through the elongate body and into the priming vessel to expel air .

Allowable Subject Matter
Claims 2-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792